[Cite as G.P. v. L.P., 2022-Ohio-2156.]


                                       COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



G.P                                          :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellant                  :       Hon. John W. Wise, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
L.P (KNA N.M.M)                              :       Case Nos. 2021 CA 0011
                                             :                 2021 CA 0013
                                             :                 2021 CA 0014
                                             :
            Defendant-Appellee               :    SUPPLEMENTAL OPINION UPON
                                                  MOTION TO RECONSIDER




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2014 JUCST 74




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    June 22, 2022



APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

ANTHONY W. GRECO                                     PRIYA D. TAMILARASAN
SUSAN M. SURIANO                                     175 S. Third Street
4945 Bradenton Avenue                                Suite 200
Suite 100                                            Columbus, OH 43215
Dublin, OH 43017
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                        2


Wise, Earle, P.J.

       {¶ 1} Pursuant to our Judgment Entry filed this same date granting G.P.'s

(Father's) Motion to Reconsider, we address Father's assignments of error I(B) and V as

originally raised in G.P. v. L.P, 5th District Morrow Nos. 2021CA0011, 2021CA0013,

2021CA0014, 2022-Ohio-1373.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} This matter involves continuous litigation dating back to 2015. The facts and

procedural history are extensive and are fully set forth in our April 25, 2022 opinion in

G.P. v. L.P, 5th District Morrow Nos. 2021CA0011, 2021CA0013, 2021CA0014, 2022-

Ohio-1373. We will not repeat those facts in their entirety. A brief background relevant to

Father's motion for reconsideration is as follows:

       {¶ 3} On September 24-25, 2020 a trial was held before a magistrate regarding

numerous motions including Father's July 15, 2019 motion to modify child support. On

November 16, 2020, the magistrate issued a 34-page decision finding in part that Father

provided no real evidence of his income, appeared to be voluntarily underemployed, and

failed to provide enough information for the magistrate to estimate Father's potential

income in Ohio if fully employed. The magistrate therefore denied Father's motion to

modify child support.

       {¶ 4} The magistrate further set a visitation schedule per recommendation of the

GAL which included a phased-in return to Local Rule 2 visitation. Per the judgment entry

"[p]rogress from one phase to the next would be determined by the success of the

previous month and per interaction with the children with the Guardian Ad Litem (GAL) or

some other court-appointed advocate." The magistrate ordered the GAL to remain
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                          3


involved in the case to facilitate visitation and ordered Father to deposit the sum of $1,500

with the GAL and bring the bill for the GAL current on or before January 1, 2021.

       {¶ 5} Father timely objected to the magistrate's findings.

       {¶ 6} On March 15, 2021, Mother filed a motion to modify temporary orders

because Father relocated to Tennessee and had become increasingly hostile toward the

children and the GAL visitation supervisor. A hearing was set for June 18, 2021 to address

the matter of Father's relocation.

       {¶ 7} On May 7, 2021, Father filed a notice of relocation and provided his new

address in Tennessee. He also filed a motion to modify the temporary orders regarding

parenting time in light of his relocation. On May 10, 2021, the trial court set a hearing on

Father's motion to modify for the same day as Mother's motion to modify, June 18, 2021.

       {¶ 8} Meanwhile, before ruling on Father's objections the trial court remanded the

matter back to the magistrate to gather some details regarding where Father was living.

Magistrate's Decision, June 18, 2021; transcript of hearing, June 18, 2021 at 16.

       {¶ 9} On June 11, 2021, Father filed a motion for contempt against the GAL and

a motion to remove the GAL. In his motion for contempt, Father alleged the GAL was in

violation of Morrow County Local Rule 13.07(10) in that she had failed to provide Father

with a billing statement. Father also alleged the GAL had refused to facilitate visitation

until her fees were paid by Father as ordered. Father paid the GAL's fees through January

2021 and supervised Zoom calls resumed until March 18, 2021. Thereafter, the GAL

advised the magistrate in an email that Father was becoming increasingly hostile towards

her during calls with the children and with both her and Mother in emails, text messages,

Our Family Wizard (OFW), and in demanding and menacing voice mails. The GAL further
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                       4


advised the magistrate she was unwilling to supervise any further Zoom calls as she did

not believe they were in the children's best interests. Father requested a hearing on the

matter. In his motion to remove the GAL, Father cited the same grounds and argued the

GAL's refusal to facilitate Zoom visitation until she was paid is unacceptable, and her

emails to the court and counsel regarding lack of payment and Father's hostility reflected

her inability to remain independent and objective.

      {¶ 10} Present at the June 18, 2021 hearing were Father, Mother, counsel for

each, the children's attorney William Leber, and the GAL. Directly before the hearing the

magistrate and the GAL met with three of the four children at issue here. One child was

away at camp. Also present for the in-camera hearing were the GAL and Attorney Leber.

The GAL requested the in-camera interview in an attempt to move visitation forward. On

the record the magistrate indicated:



             The other things that are pending are a motion for contempt against

             the Guardian ad Litem and a motion to remove the Guardian ad

             Litem.

             I am going to rule on those today with or without testimony. I think I

             know what is going on here. And I'm not going to remove the

             Guardian Ad Litem at this time for a couple reasons.

             One, the children have a very good relationship with her. They feel

             very comfortable with her. They said of the three Guardian ad Litems,

             they like her best, which I thought was interesting.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                      5


           At this point it would be way too costly to appoint a new Guardian ad

           Litem. And then, you know, you have the emotional issue of the kids

           bonding with a new Guardian ad Litem, getting to know a new

           Guardian ad Litem, and the cost of the Guardian ad Litem reading

           the file.

           I cannot find that the Guardian ad Litem is in contempt of court. She

           did exactly what she was asked to do in this case. And if you read

           the temporary orders that are in effect, it pretty much – I pretty much

           laid this in her lap, and maybe that was unfair to the Guardian, but

           one of the things I put in there was progression to the next month will

           be determined by the success of the previous month and per

           interaction with the children with the GAL or some other court-

           appointed advocate.

           So, you know, I left it within [the GAL's] discretion as to whether it

           progressed. And she did notify folks in March that it was not going to

           progress. So, you know, I – I am not going to find her in contempt at

           this point.

           Now, what I will do is I will put that in writing. You may appeal it to

           the Judge. The Judge already has the case. He can look at it and

           see whether he wants me to take more testimony on it. Or if you want

           to present testimony today, I'll allow that. But that's where we're going

           with it. If you present testimony today, I will listen to it with an open

           mind and then I will make a ruling after that.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                            6




       {¶ 11} Transcript of hearing, June 18, 2021, 14-16.

       {¶ 12} The magistrate then indicated the matter had been remanded to her to

determine where Father was living. She placed Father under oath and then asked

"questions that the Judge wanted answered." In response to the magistrate's questions,

Father testified he moved to Tennessee in January 2021 and described his single-family

home situated on one hundred acres. He stated he lived there with his wife and their two

children. Id. 16-17. He testified he was self-employed doing handyman and construction

type work. He stated he and his wife had not yet filed their 2020 taxes but he thought he

had made $36,000 in 2020. Id. 19.

       {¶ 13} Father further testified he sold his home in Ohio but was not sure if he sold

it for $440,000 or $340,000. Counsel for Mother produced her exhibit A, a document

which indicated Father sold the home for $375,000. The home was purchased for

$220,000. Id. 20, 27.

       {¶ 14} Following questioning of Father, the magistrate asked counsel for Father if

he desired to present any evidence on Father's motion to remove the Guardian Ad Litem.

Counsel indicted he was not prepared to go forward as the magistrate had communicated

in an email that the motions would be formally addressed at a later date after the trial

court ruled on Father's objections. The magistrate indicated the matter could be set for a

later date if the trial court desired testimony, but also indicted she believed the trial court

wanted her to rule on the matter. Father was advised that if the trial court wanted the

matter to go to a hearing, Father would be responsible for the GAL's attorney fees. Id. 29-

30.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                           7


       {¶ 15} In the June 18, 2021 judgment entry, the magistrate found: (1) Father had

relocated to Tennessee and was living with his wife and two children; (2) Father would

have supervised visitation with the children that same day; (3) future facilitation of

visitation was a possibility; (4) Father's motions to remove the GAL and further find the

GAL in contempt were found to be frivolous and were denied.

       {¶ 16} Father objected to the magistrate's rulings. In overruling Father's objection

to the magistrate failing to remove the GAL, the trial court found the magistrate was aware

of the GAL's actions throughout the case and had ample information regarding her work

on the case. No additional evidence was therefore required in order for the magistrate to

make a decision. As for the motion for contempt, in its September 7, 2021 judgment entry,

the trial court found:



              The basis of the motion for contempt against the Guardian was the

              Guardian's alleged failure to continue working on a visitation

              schedule for [Father] after he failed to pay in violation of prior court

              orders. The Magistrate instructed the Guardian not to continue

              working on the case until she was paid by [Father] for work already

              completed. The instruction, via email, was forwarded to both parties

              and the Guardian. The Guardian ad Litem is not an attorney and was

              therefore unable to file a formal motion. In retrospect, the Magistrate

              should have appointed an attorney to represent the Guardian ad

              Litem and made a formal ruling. However, the result would have

              been the same. The Guardian is not obligated to work without being
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                     8


             paid for her services, especially when [Father's] actions were

             causing additional Guardian's fees. Again, the Magistrate had ample

             evidence in the already voluminous record to make a decision.



      {¶ 17} We now turn to the assignments of error we declined to address in G.P. v.

L.P, 5th District Morrow Nos. 2021CA0011, 2021CA0013, 2021CA0014, 2022-Ohio-

1373, specifically Father's assignments of error I(B) and V.

                                           I(B)

      {¶ 18} IT WAS AN ERROR OF LAW AND AN ABUSE OF DISCRETIONFOR THE

TRIAL COURT TO CONSIDER TESTIMONY FROM OUTSIDE THE RECORD FORM A

HEARING HELD ON JUNE 18, 2021 BEFORE THE MAGISTRATE WHEN RULING ON

OBJECTIONS FROM THE NOVEMBER 16, 2020 MAGISTRATE'S DECISION.

                                            V

      {¶ 19} THE TRIAL COURT ABUSED ITS DISCRETION AND MADE AN ERROR

OF LAW WHEN IT DENIED APPELLANT'S MOTION FOR CONTEMPT AGAINST THE

GUARDIAN AD LITEM.

                                           I(B)

      {¶ 20} Father's first assignment of error set forth three separate arguments

regarding the imputation of his income at $285,467 for purposes of child support. Father

designated these sub arguments as A, B, and C. In our April 25, 2022 opinion, we

addressed sub arguments A and C. We declined to address argument B due to the lack

of a transcript. We now address that argument wherein Father argued the trial court

considered information outside the record in arriving at the imputed income figure.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                          9


Specifically, Father argued the information that Father had moved to Tennessee and sold

his home in Ohio that had a $220,000 mortgage on it for $375,000 was outside the record.

We disagree.

       {¶ 21} As outlined in the above stated facts, the trial court remanded the matter

back to the magistrate specifically for a determination of these matters. Further, father did

not object to the any of the questioning by the magistrate regarding those matters.

Because the information Father argues is outside the record appears in the June 18, 2021

transcript it is not information outside the record.

       {¶ 22} The first assignment of error is overruled in its entirety.

                                              V

       {¶ 23} In his fifth assignment of error, Father argues the trial court abused its

discretion and made an error of law by failing to hold a hearing on his motions for

contempt against the GAL. Father complains he was owed a formal evidentiary hearing

with proper notice of the same pursuant to R.C. 2705.05. We disagree.

                                    Standard of Review

       {¶ 24} Father cites In re G.B. 2d Dist. Montgomery No. 27992, 2019-Ohio-236 in

support of his argument that the trial court abused its discretion in ruling on his motions

for contempt without a hearing. In that matter, the court set forth the standard of review:



               It is within a trial court's discretion whether to provide a litigant

               seeking a contempt finding an evidentiary hearing. Hillman v.

               Edwards, 10th Dist. Franklin No. 10AP-950, 2011-Ohio-2677, ¶ 29.

               A court abuses its discretion when a judgment is unreasonable,
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                         10


              arbitrary, or unconscionable. Abrams v. Abrams, 2017-Ohio-4319,

              92 N.E.3d 368, ¶ 19 (2d Dist.). Most often, a trial court's judgment

              constitutes an abuse of discretion because it is unreasonable, with

              an unreasonable judgment being one where there is "no reasoning

              process" supporting the judgment. Id., quoting DeWitt v. DeWitt, 2d

              Dist. Darke No. 1386, 1996 WL 125920, *2 (March 22, 1996). A trial

              court, assuming factual issues exist, abuses its discretion by denying

              a contempt motion without conducting an evidentiary hearing. State

              ex rel. Dewine v. C & D Disposal Technologies, L.L.C., 7th Dist.

              Jefferson No. 11 JE 19, 2012-Ohio-3005. Conversely, a trial court

              does not abuse its discretion by overruling a contempt motion without

              conducting an evidentiary hearing when the record, in the absence

              of a hearing, allows such a determination. Burchett v. Burchett, 4th

              Dist. Scioto No. 16CA3784, 2017-Ohio-2667.



                              Contempt Proceedings

       {¶ 25} Contempt may be civil or criminal, indirect or direct. Criminal contempt

ordinarily involves " 'offenses against the dignity or process of the court.' " State ex rel.

Johnson v. Cty. Court of Perry Cty., 25 Ohio St.3d 53, 55, 495 N.E.2d 16, 18-19, 25

O.B.R. 77 (1986), quoting State v. Local Union 5760, 172 Ohio St. 75, 82-83, 173 N.E.2d

331 (1961). Civil contempt generally involves " 'violations which are on their surface

offenses against the party for whose benefit the order was made.' " Id., quoting Local

Union 5760, 172 Ohio St. at 82-83. " 'A direct contempt is one committed in the presence
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                           11


of or so near the court as to obstruct the due and orderly administration of justice.' " Id. at

57, quoting In Matter of Lands, supra, 146 Ohio St.2d at 595, 67 N.E.2d 433. " 'An indirect

contempt is one committed outside the presence of the court but which also tends to

obstruct the due and orderly administration of justice.' " Id.

       {¶ 26} As Father accurately points out, O.R.C. chapter 2705 applies to contempt

proceedings. R.C. 2705.03 provides:



              In cases under section 2705.02 of the Revised Code, a charge in

              writing shall be filed with the clerk of the court, an entry thereof made

              upon the journal, and an opportunity given to the accused to be

              heard, by himself or counsel. * * *.



       {¶ 27} Emphasis added.

       {¶ 28} Next, R.C. 2705.05(A) states:



              In all contempt proceedings, the court shall conduct a hearing. At the

              hearing, the court shall investigate the charge and hear any answer

              or testimony that the accused makes or offers and shall determine

              whether the accused is guilty of the contempt charge.



       {¶ 29} Emphasis added.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                        12


       {¶ 30} In Hillman v. Edwards, 10th Dist. Franklin No. 10AP-950, 2011-Ohio-2677

at ¶ 29, the Tenth District Court of Appeals addressed a complaint similar to that of Father

and noted:



              The purpose of a contempt hearing is to provide the accused with

              the opportunity to explain his actions. Fant v. Bickerstaff (July 1,

              1999), 8th Dist. No. 72124. In contempt proceedings, the statutory

              provisions and due process require that the accused be provided an

              opportunity to be heard, but it is within the trial court's discretion

              whether to give the complainant a hearing. Taylor v. Taylor (May 27,

              1993), 8th Dist. No. 62249, citing Perry v. Emmett (June 16, 1988),

              8th Dist. No. 53997. * * *



       {¶ 31} Emphasis added.

                                   Father's Complaints

       {¶ 32} While Father is correct that Chapter 2705 of the Revised Code sets forth

minimal constitutional due process protections, these safeguards, which he complains he

was not afforded, apply to the accused not Father, and it was within the trial court's

discretion whether or not to provide Father with a hearing.

       {¶ 33} We also note Father's complaints regarding the fact that the magistrate had

previously stated in an email to counsel that a hearing would take place on Father's

motions regarding the GAL after the trial court completed its review of Father's pending

objections, but then went ahead and addressed the matter at the June 18, 2021 hearing.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                          13


While this was contrary to the magistrate's email, Father was nonetheless given an

opportunity to present evidence during the hearing at which the GAL was present and

declined to do so. Transcript of June 18, 2021 hearing 29-30.

       {¶ 34} Moreover, we find that in this matter, the record allows determination of

Father's motion for contempt without a hearing. First, as to Father's argument that the

GAL failed to provide him with a bill, as noted in the magistrate's June 18, 2021 judgment

entry, it was Father who violated prior court orders by failing to pay the GAL as ordered

on November 16, 2020. Father was specifically ordered to deposit $1500 with the GAL

and bring her bill current on or before January 1, 2021. Six months after the fact, and for

the first time, Father instead attempted to blame the GAL for allegedly failing to comply

with billing requirements. We agree with the trial court's characterization of the motion as

frivolous, and further find the trial court did not abuse its discretion in denying the same.

       {¶ 35} Next, as noted by the trial court in its September 7, 2021 judgment entry,

the record in this matter is voluminous. The parties have been in constant litigation since

2015 giving the magistrate and trial court a front-row seat to their lives. The children are

acutely aware of the raging battle between their parents, have tired of the battle, and are

uncomfortable around Father due to his constant lobbying for them to see things his way.

       {¶ 36} The record reflects that following Father's decision to have his process

server serve stepfather and his oldest child at the children's soccer game, the already

tenuous relationship between father and his three oldest children deteriorated. The

children advised their attorney William Leber that they either did not want to be around

Father, or wanted less time with Father and conditions imposed when in Father's

company. Transcript of September 24-25, 2020 trial 39-43. While the magistrate indicated
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                       14


Attorney Leber's testimony was not evidence for purposes of the trial, the information is

nonetheless relevant to the GAL's role going forward, and facts upon which the magistrate

could base her opinion regarding the reinstitution of visitation.

       {¶ 37} The magistrate tasked the GAL with repairing the relationship between

Father and his children via a phased approach to Father's visitation beginning with Zoom

visits in December 2021 supervised by the GAL and progressing to unsupervised in-

person visits of lengthening duration each month thereafter. The magistrate specifically

ordered that progression from one month to the next would be determined by the GAL

based on the success of the previous month's interaction with the children. Magistrate's

Decision, June 18, 2021. The GAL did exactly as she was ordered by the trial court.

Transcript of June 18, 2021 hearing 15-16.

       {¶ 38} Instead of cooperating with the phased-in return to visitation with his

children, Father instead filed his motion asking the court to remove the GAL when the

GAL suspended visits due to Father's poor behavior during supervised visits. Based on

that suspension, immediately before the June 18, 2021 hearing the magistrate held in-

camera interviews with three of the four children as one was away at camp. Also present

for the in-camera interviews were the GAL and the children's Attorney William Leber. The

in-camera interviews were requested by the GAL in an attempt to move visitation forward.

June 18, 2021 Judgment Entry.

       {¶ 39} Following the interviews, on the record, the magistrate clearly set forth her

reasoning for denying Father's motion to remove the GAL being first and most important

that the children have a good relationship with the GAL and feel comfortable talking to

her. Additionally, appointing a new GAL would have a negative emotional impact on the
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                       15


children in getting to know and bonding with a new GAL. Finally, appointing a new GAL

to review the already voluminous file would be costly. Transcript of June 18, 2021 hearing,

14-16.

         {¶ 40} Based on the forgoing, because the record allows for such determination

we find the trial court did not abuse its discretion in denying Fathers motion for contempt

against the GAL and his motion to remove the GAL without a hearing.

         {¶ 41} The final assignment of error is overruled.
Morrow County, Case Nos. 2021 CA 0011, 2021 CA 0013, 2021 CA 0014                16


       {¶ 42} Having treated appellant's assignments of error I(B) and V, and having

disposed of his remaining claims of error via our April 25, 2022 Memorandum-Opinion

G.P. v. L.P, 5th District Morrow Nos. 2021CA0011, 2021CA0013, 2021CA0014, 2022-

Ohio-1373, the judgment of the Morrow County Court of Common Pleas Juvenile Division

remains affirmed.




By Wise, Earle, P.J.

Wise, J., J. and

Delaney, J. concur.




EEW/rw